Title: To James Madison from Richard Claiborne, 29 August 1806
From: Claiborne, Richard
To: Madison, James



Sir
New Orleans Augt. 29. 1806

It is now within a few minutes when letters must go to the Post office, that I have waited to give you some information from Nachitoches, in case any should arrive; but no dispatches are received from Governor Claiborne, nor do we hear any thing more of the Governor of Tazus and his 900 men.
The City of New Orleans is in perfect tranquility; and the inhabitants thereof, and of the Country continue to enjoy entire good health.  The Summer has been mild; and the rains frequent and refreshing.
I am happy to inform you that the public business here has not suffered in the absence either of the Governor, or of the Secretary; but we shall be happy to see them back again.  I have the honor to be, Sir, With entire respect, your mo. obt. Servt.

R ClaiborneSecy. to the Governor


